DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a coupling mechanism comprising the combination of a hub attached to a leaf spring and located inside a sliding plate that moves axial to engage and disengage a fixed plate, and “an inner piston coaxially received within the hub and moveable between a first position wherein the hub retains the sliding plate in the engaged position thereof, and a second position wherein the hub releases the sliding plate to allow movement of the sliding plate under bias force from the leaf spring into the disengaged position thereof.” 
Many of the clutches that have leaf springs which bias the plates into a disengaged position or engaged positions, have pistons that are outside of the clutch plates and associated leaf spring and not “within” the hub of the leaf spring (see e.g., US 2010/0089679). Any clutches with the piston inside a hub of a spring uses a coil spring (see e.g., US 2016/0040726 and US 2014/0231192).  Most of these references would need more modification than merely a replacement of the type of spring, however it is noted that it would not have been obvious to have replaced these coil springs with a leaf spring since a leaf spring requires a much larger radial dimension than a coil spring for 
With regard to claim 14, it is noted that “a scissors jack assembly” comprises a known (clearly defined) structure which includes a screw that raises and lowers a hinged linkage frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the references discussed above, US 6,454,071 to Peter et al. includes a piston that locks a clutch but does not and cannot include a leaf spring which is much larger radially than a coil spring.  Furthermore, US 4,924,852 to Suzuki et al. fails to include any retaining feature, which in the claimed combination is performed by the hub of the leaf spring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659